Citation Nr: 1234242	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  10-15 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), a panic disorder, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Providence, Rhode Island Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for PTSD and a back condition. In an October 2011 rating decision, the RO granted service connection for a back condition, described as lumbar disc disease, and for right lower extremity radiculopathy related to the lumbar disc disease. That decision resolved the appeal for service connection for a back condition, so that issue is no longer before the Board.

Insofar as the Veteran's claims of service connection for an acquired psychiatric disorder, the Board notes that under Clemons v. Shinseki, 23 Vet. App. 1 (2009), although a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis but must rather be considered a claim for any mental disability that may be reasonably encompassed." Id. In effect, the Court held that a veteran does not file a claim to receive benefits only for an acquired psychiatric disorder such as PTSD, but in fact, makes a general claim for any mental condition that may be afflicting the veteran. In view of the Court's ruling in Clemons, and the fact that there is medical evidence of other psychiatric disorders including panic disorder and depression, the Board now considers the issue of service connection for panic disorder and depression to be encompassed by his previous psychiatric claim of service connection for PTSD. Accordingly, it has recharacterized the issue as phrased on the title page of this remand.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file to date reveals that they are either duplicative of the evidence in the paper claims files or not relevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.
REMAND

The Veteran contends that he has PTSD as a result of traumatic experiences during service. He reports that he has been diagnosed with PTSD. In March 2009, private psychiatrist J. A. G., M.D., wrote that he had treated the Veteran from 1991 to 2005, and that the working diagnoses for the Veteran were PTSD and two other disorders. Records of VA treatment of the Veteran reflect mental health treatment, but the diagnoses noted do not include PTSD. United States Social Security Administration (SSA) records associated with the file contain some treatment records from Dr. G.'s practice, but those records do not show diagnoses. In order to help clarify the Veteran's current diagnoses and the etiology of any diagnosis, the Board will remand the case for to seek the records of Dr. G.'s treatment of the Veteran.

In support of his PTSD service connection claim, the Veteran has reported experiencing two stressors during service. He reports that on one occasion a fellow serviceman attacked him with a knife. He also reports that he witnessed the death of a friend, a fellow serviceman who as a pedestrian was struck and killed by a motor vehicle. In February 2010, the RO determined that the Veteran had not provided detailed enough information for the RO to seek military records that might corroborate the occurrence of the reported stressors. In a July 2012 videoconference hearing before the undersigned Veterans Law Judge, the Veteran provided additional information about the claim stressors, including the approximate dates of those events. On remand, a request should be made to the U.S. Army and Joint Services Records Research Center (JSRRC) to research military records for information corroborating the stressors. 

Accordingly, the case is REMANDED for the following actions:

1. After obtaining the necessary release from the Veteran, request from James A. Gallo, M.D., of West Bay Psychiatric Associates, records of treatment of the Veteran from 1991 to 2005. As of 2009, the address for the practice was 300 Centerville Road, West Building, Suite 101, Warwick, Rhode Island 02886. Associate the records obtained with the Veteran's claims file.

2. Request from the U.S. Army and Joint Services Records Research Center (JSRRC) a search of military records to corroborate stressors reported by the Veteran. He claims as stressors during his U.S. Army service two events that occurred while he was stationed at Wertheim, Germany, with Battery A, 3rd Battalion, 35th Field Artillery. Ask the JSRRC to search military records for corroboration of the following facts associated with the Veteran's reported stressors:

A. In July or August 1974 serviceman James McAllister or McCallister was struck by a motor vehicle and died from his injuries.

B. In February or March 1974 the Veteran was attacked while in barracks by a fellow serviceman who was wielding a knife.

3. After completion of the above, review the expanded record. Perform any additional evidentiary development deemed necessary. Then readjudicate the Veteran's expanded claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a panic disorder, and depression. If the claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case. The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


